
	
		II
		Calendar No. 411
		111th CONGRESS
		2d Session
		S. 3421
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2010
			Mr. Grassley introduced
			 the following bill; which was read the first time
		
		
			May 26, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide a temporary extension of certain
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Against Indebting our
			 Descendants through Fully Offset Relief (PAID FOR) Temporary Extension Act of
			 2010.
		2.Extension of unemployment insurance
			 provisions
			(a)In general(1)Section 4007 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
					(A)by striking June 2, 2010
			 each place it appears and inserting July 7, 2010;
					(B)in the heading for subsection (b)(2), by
			 striking june 2,
			 2010 and inserting july 7, 2010; and
					(C)in subsection (b)(3), by striking
			 November 6, 2010 and inserting December 11,
			 2010.
					(2)Section 2002(e) of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
					(A)in paragraph (1)(B), by striking
			 June 2, 2010 and inserting July 7, 2010;
					(B)in the heading for paragraph (2), by
			 striking june 2,
			 2010 and inserting july 7, 2010; and
					(C)in paragraph (3), by striking
			 December 7, 2010 and inserting January 11,
			 2011.
					(3)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking June 2, 2010
			 each place it appears and inserting July 7, 2010; and
					(B)in subsection (c), by striking
			 November 6, 2010 and inserting December 11,
			 2010.
					(4)Section 5 of the Unemployment Compensation
			 Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by
			 striking November 6, 2010 and inserting December 11,
			 2010.
				(b)FundingSection 4004(e)(1) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)in subparagraph (D), by striking
			 and at the end; and
				(2)by inserting after subparagraph (E) the
			 following:
					
						(F)the amendments made by section 2(a)(1) of
				the Protecting Against Indebting our
				Descendants through Fully Offset Relief (PAID FOR) Temporary Extension Act of
				2010;
				and
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the
			 Continuing Extension Act of 2010 (Public Law 111–157).
			3.Extension and improvement of premium
			 assistance for COBRA benefits
			(a)Extension of eligibility
			 periodSubsection (a)(3)(A)
			 of section 3001 of division B of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5), as amended by section 3(a) of the Continuing Extension
			 Act of 2010 (Public Law 111–157), is amended by striking May 31,
			 2010 and inserting June 30, 2010.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in the provisions of section 3001
			 of division B of the American Recovery and Reinvestment Act of 2009.
			4.Increase in the Medicare physician payment
			 updateParagraph (10) of
			 section 1848(d) of the Social Security Act, as added by section 1011(a) of the
			 Department of Defense Appropriations Act, 2010 (Public Law 111–118) and as
			 amended by section 5 of the Temporary Extension Act of 2010 (Public Law
			 111–144) and section 4 of the Continuing Extension Act of 2010 (Public Law
			 111–157), is amended—
			(1)in subparagraph (A), by striking May
			 31, 2010 and inserting June 30, 2010; and
			(2)in subparagraph (B), by striking
			 June 1, 2010 and inserting July 1, 2010.
			5.Extension of use of 2009 poverty
			 guidelinesSection 1012 of the
			 Department of Defense Appropriations Act, 2010 (Public Law 111–118), as amended
			 by section 6 of the Continuing Extension Act of 2010 (Public Law 111–157), is
			 amended by striking May 31, 2010 and inserting June 30,
			 2010.
		6.Extension of national flood insurance
			 program
			(a)ExtensionSection 129 of the Continuing
			 Appropriations Resolution, 2010 (Public Law 111–68), as amended by section 7 of
			 the Continuing Extension Act of 2010 (Public Law 111–157), is amended by
			 striking by substituting and all that follows through the period
			 at the end and inserting by substituting June 30, 2010, for the date
			 specified in each such section..
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be considered to have taken effect on February 28,
			 2010.
			7.Extension of small business loan guarantee
			 program
			(a)AppropriationThere is appropriated, out of any funds in
			 the Treasury not otherwise appropriated, $60,000,000, for an additional amount
			 for Small Business Administration—Business Loans Program
			 Account, to remain available until expended, for the cost of fee
			 reductions and eliminations under section 501 of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 151) and
			 loan guarantees under section 502 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 152), as amended by this
			 section: Provided, That such costs shall be as defined in
			 section 502 of the Congressional Budget Act of 1974.
			(b)Extension of sunset dateSection 502(f) of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 153) is amended by striking May 31, 2010 and inserting
			 June 30, 2010.
			8.Use of stimulus funds to offset
			 spendingThe unobligated
			 balance of each amount appropriated or made available under the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) (other than under
			 title X of division A of such Act) is rescinded pro rata such that the
			 aggregate amount of such rescissions equals $13,000,000,000 in order to offset
			 the net increase in spending resulting from the provisions of, and amendments
			 made by, sections 2 through 7. The Director of the Office of Management and
			 Budget shall report to each congressional committee the amounts so rescinded
			 within the jurisdiction of such committee.
		9.Determination of budgetary effects
			(a)In generalThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			(b)Emergency Designation for Congressional
			 EnforcementIn the House of
			 Representatives, this Act, with the exception of section 4, is designated as an
			 emergency for purposes of pay-as-you-go principles. In the Senate, this Act is
			 designated as an emergency requirement pursuant to section 403(a) of S. Con.
			 Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal
			 year 2010.
			(c)Emergency Designation for Statutory
			 PAYGOThis Act, with the
			 exception of section 4, is designated as an emergency requirement pursuant to
			 section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111-139; 2
			 U.S.C. 933(g)).
			
	
		May 26, 2010
		Read the second time and placed on the
		  calendar
	
